Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In re Damyien Porter, Warfab Industries,                      Original Mandamus Proceeding
Inc., and Warfab, Inc.
                                                        Memorandum Opinion delivered by Justice
No. 06-21-00066-CV                                      Burgess, Chief Justice Morriss and Justice
                                                        Stevens participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the relief
sought. Therefore, we deny the petition.



                                                        RENDERED AUGUST 6, 2021
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk